*947Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 3, 1991, which assessed American Management Association for additional unemployment insurance contributions.
We find that substantial evidence exists to support the conclusion that American Management Association (hereinafter AMA), a not-for-profit organization which provides educational and training seminars to individuals and businesses, exercised such supervision, direction and control over claimant, a regional representative, to justify the conclusion that he was an employee rather than an independent contractor (see, Matter of Engel [Calgon Corp. — Roberts], 117 AD2d 840, lv denied 69 NY2d 601; Matter of Cohen [Blinder, Robinson & Co. — Roberts], 112 AD2d 687, affd 67 NY2d 683; Matter of Rawdin [College Town Sportswear — Ross], 58 AD2d 714). This is true even though evidence in the record exists to support a contrary conclusion (see, Matter of CDK Delivery Serv. [Hartnett], 151 AD2d 932, 933). The record reveals that AMA determined the geographic territory within which claimant was allowed to sell its services, and claimant was prohibited from representing any other person or organization engaged in a similar business. In addition, claimant received training from AMA and was provided with leads from AMA. Claimant was also required to file sales reports and AMA had to approve all sales. While claimant’s salary was strictly by commission, he was allowed to draw against future commissions and his business and marketing expenses were reimbursed. Finally, the fact that claimant’s contract stated that he was an independent contractor is not determinative (see, Matter of Pepsi Cola Buffalo Bottling Corp. [Hartnett], 144 AD2d 220, 221-222).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.